Title: From Thomas Jefferson to James Buchanan, 22 September 1785
From: Jefferson, Thomas
To: Buchanan, James



Dear Sir
Paris Sep. 22. 1785.

By my letter of Jan. 13. I took the liberty of praying you to send me Hayes’s newspapers to the care of N. Jamieson of New York, by post if free, or otherwise by other opportunities. I have not yet received any: but pre[suming] on past experiences of your goodness I suppose some may [be] on the way. In the mean time experience proves to me that the French postage is exorbitant beyond conception. The Newyork papers of one month coming at the close of the month by the packet cost me 8. or 10. guineas a packet. I am therefore obliged to change my plan, by desiring all newspapers for me to be put under cover to Mr. Jay Secretary for foreign affairs at New York. Him I have desired to pack the whole in a box and direct to the Consul at l’Orient, sending them on the Packet as merchandize, in which way they will cost me livres only instead of guineas. I will pray you to have mine sent in this way to Mr. Jay and by post, as they will be free of American postage. Nothing new, all being quiet. I am with much esteem Dr. Sir Your most obdt. servt.,

Th: Jefferson

